White, Presiding Judge.
The appellant was convicted of murder in the second degree for the killing of one Gr. W. Montzingo. We have already, at the present term, passed upon the cases of Stanley and John Turner, who were also separately indicted for the same murder. Errors pointed out and held fatal in the charge of the court in those cases appear to have been corrected in the charge given in this case, and the charge in this, instance is not obnoxious to serious objection. !
But when the evidence in this case is maturely considered with reference to the part this appellant took in the killing of Montzingo, we do not hesitate to say that, as shown by this record, it fails to satisfy us with that reasonable degree of certainty essential to all convictions in criminal cases, that his/ guilt of murder in the second degree is so established as that wa[ would be willing to let such a conviction stand as a precedents for that crime, ,
If the evidence shows the defendant’s guilt of any crime at,1 all, it does not show satisfactorily, even when the acts of Stanley as exhibited in this record are imputed to him as a principal, that the killing was murder in the second degree.
Because the evidence is insufficient to support the verdict and judgment, the judgment is reversed and the cause remanded.

Reversed and remanded\

Opinion delivered June 4, 1884.